REASONS FOR ALLOWANCE
Applicant’s arguments, see page 1 of the remarks, filed on August 10, 2021, with respect to the objections to the drawings and the specification have been fully considered and are persuasive. The objections have been withdrawn. 
Applicant’s arguments, see page 1 of the remarks, filed on August 10, 2021, with respect to the claim objections have been fully considered and are persuasive. The objection of claims 8 and 16 has been withdrawn. 
Applicant’s arguments, see page 1 of the remarks, filed on August 10, 2021, with respect to 35 U.S.C. §112(b) have been fully considered and are persuasive. The rejection of claim 18 has been withdrawn. 
Applicant’s arguments, see page 1 of the remarks, filed on August 10, 2021, with respect to the rejections on the ground of non-statutory double patenting have been fully considered and are persuasive. The rejection of claims 1, 4, 7, 8, and 12 has been withdrawn (terminal disclaimer filed). 
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: Beaulaton et al. (US 2017/0328735 A1) illustrates a device 50 shown in Figure 3 for measuring a Coriolis force comprising a gyroscope 10 configured to provide an output signal; a driver circuit 30; a register 40 configured to register a compensation value; and a compensation circuit 110 including a clock generator 105, a demodulator 110, an . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051.  The examiner can normally be reached on Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Young T. Tse/Primary Examiner, Art Unit 2632